DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/21 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 9/30/21, claims 1, 5, 7-10, 15, 23-28 are currently pending in the application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 5, 7-10, 15, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fudala (US 2016/0083560 Al), in view of Saito et al. (JP 2005054163 A, machine translation) (references of record).
Fudala teaches flame retardant thermoplastic polyurethane (TPU) compositions having high flame performance, optionally low smoke properties, as well as high tensile strength are desirable, such as wire and cable applications, film applications, molding applications, and the like (Ab.). Disclosed thermoplastic polyurethane (TPU) compositions are essentially halogen 
phosphorus flame retardant, i.e. in claimed structural formula, X1, X2, X3, X4 = phenyl or phenyl with C1 alkyl substituent (i.e. tolyl) and n=1 ([0078-0082], reference claims). Fudala teaches embodiments that include 45 to 92 wt.% thermoplastic polyurethane resin, 1 to 30 wt.% an inorganic aluminum phosphinate, 1 to 20 wt.% melamine derivative [0035, 0037] and embodiments wherein inorganic aluminum phosphinates are pre-blended with melamine cyanurate and phosphate ester [0087]. 
Fudala, while teaching a polyether-based thermoplastic polyurethane, an inorganic
phosphinate, a melamine derivative and an organic phosphorus flame retardant in overlapping ranges, fails to disclose a composition comprising (A) components within the claimed range in one singe embodiment and further including (B) an expandable graphite as in the claimed invention.
With regard to (A), it is noted that in the case where the claimed ranges "overlap or lie
inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim,
541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. Given the generic teaching in
Fudala on suitable ranges for the various components, it would have been obvious to one of ordinary skill one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate compositions comprising a polyether-based thermoplastic polyurethane, an inorganic phosphinate (i.e. inorganic hypophosphite), a melamine derivative and an organic 
With regard to (B), the secondary reference to Saito teaches thermal expansible fireproof compositions comprising a rubber ingredient comprising a specified amount of a thermoplastic elastomer or a flexible urethane foam, an expandable graphite, an expandable microcapsule having a lower expansion initiation temperature than the expansible graphite, boric acid, and/or an inorganic filler, wherein the composition is capable of expanding at a high temperature and contributes towards superior fire resistance (overview, [0009, 0012]). The reference teaches that the content of expandable graphite can be appropriately determined depending on the type of the rubber component or the soft urethane foam, the desired expansion ratio, and the like, and is usually 5 to 100 parts by mass per 100 parts by mass of the rubber component or the soft urethane foam, that when less than 5 parts by mass, the thermal expansion magnification at the time of the elevated temperature of an outbreak of a fire is small and if it exceeds 100 parts by mass, the thermal expansion ratio becomes large, but the hardness of the obtained blend increases, and physical properties such as strength also deteriorate and in addition, in case of sheet molding, moldability is inferior and surface skin is deteriorated [0025]. The reference further teaches the use of the composition in a sheet, a tape, a granular or the like, [0037] and recognizes the use of fire protection materials in applications such as in power cables [0002].
Given the teaching in Saito on advantages of including expandable graphite in an amount of 5-
100 parts per 100 parts of an elastomeric urethane polymer, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include expandable graphite in any amount within the disclosed range, including in amounts that fall within the claimed range, so as to render Fudala’s composition capable of expanding at a high temperature and contribute towards superior fire resistance (obviates claims 1).
With regard to claims 5, 23 and 24, Fudala teaches inorganic phosphinates such as magnesium-, aluminum-, zinc-, calcium-, sodium-, potassium phosphinate etc. [0020, 0069-0072].
With regard to claims 7 and 26, Saito teaches that the expandable graphite is capable of expansion of 100 times or more when exposed to 200°C or more, having a particle size of about
20 to 400 mesh so as provide for optimal expansion and dispersion [0023-0024]. It is noted that the disclosed mesh size corresponds to a particle size of 38-841 microns and overlaps with claimed ranges.
With regard to claim 8, Fudala teaches melamine cyanurate [0073, 0077].
With regard to claim 9, Fudala teaches TPU having a substantially overlapping Mw of
80,000 to 800,000 [0052].
With regard to claims 10, 27 and 28, the Fudala-Saito combination obviates the claimed ratio. For instance, Fudala’s composition comprising 68 wt.% TPU, 12 wt. % inorganic phosphinate, 10 wt.% melamine derivative and 5 wt.% bisphenol-A bis(diphenyl phosphate), and modified with 5 wt.% graphite per Saito’s teaching would provide for a wt. ratio that falls within the claimed range.
With regard to claim 15, Fudala teaches use of TPU compositions for wire and cable jacketing applications (Ab.).
With regard to claim 25, Fudala teaches aromatic phosphates such as bisphenol A
bis(diphenyl phosphate) and bis-(ditolyl)-isopropylene-di-p-phenylene-bis(phosphate), i.e. in claimed structural formula, X1, X2, X3, X4 = phenyl or phenyl with C1 alkyl substituent (i.e.
tolyl) and n=1 ([0078-0082]).

Claims 1, 4, 5, 8-10, 15, 21-25, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fudala (US 2016/0083560 Al), in view of Neff et al. (US 2016/0046779 A1).
The discussion with regard to Fudala from paragraph 5 above is incorporated herein by reference.
Fudala, while teaching a polyether-based thermoplastic polyurethane, an inorganic
phosphinate, a melamine derivative and an organic phosphorus flame retardant in overlapping ranges, fails to disclose a composition comprising (A) components within the claimed rangein one single embodiment and (B) further including expandable graphite, as in the claimed invention.
With regard to (A), as discussed in paragraph 7 above, given the generic teaching in
Fudala on suitable ranges for the various components, it would have been obvious to one of ordinary skill one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate compositions comprising a polyether-based thermoplastic polyurethane, an inorganic phosphinate (i.e. inorganic hypophosphite), a melamine derivative and an organic phosphorus flame retardant in any amount within the disclosed range, including in amounts within the claimed range.
With regard to (B), Neff teaches a flexible polyurethane foams having an initial UL 94 vertical flame classification of V-0 and maintaining a UL 94 vertical flame classification of V-0 after one week of heat aging at 150oC, said composition comprising a non-reactive phosphorous compound that is present in an amount ranging from 1 to 20 weight percent and expandable graphite in an amount ranging from 3 to 30 weight percent, based on the total weight of the polyurethane foam, that a synergistic effect of the addition of suitable amount of nonreactive phosphorus compound and the expandanble graphite to the polyurethane foam provides for its improved flame retardancy (Ab., [0061], reference claims, working examples). Disclosed nonreactive phosphorus compound may be Fyrolflex BDP (bisphenol A diphosphate) [0027] which falls within the scope of Fudala’s aromatic phosphate, and disclosed polyurethanes encompass those formed from isocyanates and polyether polyol [0028]. Given the teaching in Neff on synergism of expandable graphite and nonreactive phosphorus compound for providing foams having an initial UL 94 vertical flame classification of V-0 and maintaining a UL 94 vertical flame classification of V-0 after one week of heat aging at 150oC, it would have been obvious to one ordinary skill in the art, as of the effective filing date of the claimed invention, to further improve the flame retardance of Fudala’s compositions by including expandable graphite and nonreactive phosphorus compound in any amount prescribed by Neff, including in amounts within the scope of the claimed invention (claim 1).
With regard to claim 8, Fudala teaches melamine cyanurate [0073, 0077].
With regard to claim 9, Fudala teaches TPU having a substantially overlapping Mw of
80,000 to 800,000 [0052].
With regard to claims 10, 27 and 28, the Fudala-Neff combination obviates the claimed ratio. For instance, a composition comprising 68 wt.% TPU, 12 wt. % inorganic phosphinate, 10 wt.% melamine derivative, 5 wt.% bisphenol-A bis(diphenyl phosphate), and 5 wt.% expandable graphite would provide for a wt. ratio that falls within the claimed range. 
With regard to claim 15, Fudala teaches use of TPU compositions for wire and cable jacketing applications (Ab.).
With regard to claim 25, the Fudala teaches aromatic phosphates such as bisphenol A
bis(diphenyl phosphate) and bis-(ditolyl)-isopropylene-di-p-phenylene-bis(phosphate), i.e. in claimed structural formula, X1, X2, X3, X4 = phenyl or phenyl with C1 alkyl substituent (i.e.
tolyl) and n=1 ([0078-0082]), and Neff teaches Fyrolflex BDP (bisphenol A diphosphate) [0027]. It is noted that Fyrolflex BDP reads on bisphenol A bis(diphenyl phosphate).

Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fudala (US 2016/0083560 Al), in view of Neff et al. (US 2016/0046779 A1) and Saito et al. (JP 2005054163 A, machine translation).
The discussions with regard to Fudala from paragraph 5 above, Saito from paragraph 8 above and Neff from paragraph 20 above are all incorporated herein by reference.
The Fudala-Neff combination is silent with regard to the claimed limitations of the expandable graphite.
Saito teaches flexible urethane foams comprising expandable graphite, wherein the expandable graphite is capable of expansion of 100 times or more when exposed to 200°C or more, having a particle size of about 20 to 400 mesh so as provide for optimal expansion and dispersion [0023-0024]. It is noted that the disclosed mesh size corresponds to a particle size of 38-841 microns and overlaps with claimed ranges. Given the teaching in Saito on art recognized expandable graphite for use in flexible urethane foams, it would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to utilize Saito’s expandable graphite in Fudala’s compositions as modified by Neff, so as to provide for optimal expansion at elevated temperatures and optimal dispersion of graphite. 

Response to Arguments
Applicant's arguments and Affidavit filed on 9/30/21 have been fully considered. Specifically, the arguments focus on unexpected results arising from synergism of the claimed flame retardant composition. The arguments are not deemed persuasive or adequate to overcome the obviousness rejections based on Fudala-Saito combination as presented earlier, and rewritten hereinabove.
Applicant’s Arguments:
Compared with Example 37, (the LOI of the prepared product is only 20%, and just meets the UL94V-0 level under the thickness of 3.0mm not 1.5mm or less) that also uses WHT-8254 polyether TPU, the flame retardants in Examples 38-42 include organic phosphorus flame retardants. The LOI of the prepared products of Examples 38-42 can be greater than 30%, and these products can meet the UL94 V-0 level under the thickness of 1.5 mm, which is significantly better than Example 37. In Example 38, in particular, the amount of flame retardant is even lower than that of Example 37.
To further show the superior performance of the claimed composition, Applicant has further provided, in the enclosed Declaration, some comparative experiments involving Comparative Example 4-15, which was prepared substantially according to Examples 38-42 of the instant application (See Declaration by Xiaoliang Fu). Applicant submits that, as shown in the Declaration, when comparing Example 38 of the instant application with Comparative Examples 4 and 11, that the flame retardant product of Example 38 exhibits an obviously higher UL94 V-0 level and LOI, the same conclusion can also be obtained by comparing Example 39 with Comparative Examples 5 and 12 or comparing Example 40 with Comparative Examples 6 and 13. As to Comparative Examples 7-8 and 14-15, due to the high weight ratio of the flame retardant composition to TPU in Comparative Examples 7-8 and 14-15, the flame-retardant products of Comparative Examples 7-8 and 14-15 show good flame retardant properties, but comparing Example 41 of the instant application with Comparative Examples 7 and 14, the flame retardant product of Example 41 exhibits an obviously higher LOI, the same conclusion can also be obtained by comparing Example 42 with Comparative Examples 8 and 15. As to Comparative Examples 9, the graphite content in Comparative Example 9 is only 0.5 parts by weight, and comparing Example 38 (with a graphite content of 2 parts by weight) of the instant application with Comparative Example 9, the flame retardant product of Example 38 exhibits an obviously higher UL94 V-0 level and LOI. As to Comparative Examples 10, the graphite content in Comparative Example 10 is 12 parts by weight, and comparing Example 39 (with a graphite content of 7 parts by weight) of the instant application with Comparative Example 10, the flame retardant product of Example 38 exhibits a slightly lower LOI.
Applicant submits that when comparing the test results of Examples 38-42 and comparative Examples 4-15, it is not appropriate to consider only the LOI value, and UL94 is also an important parameter for evaluating the flame retardant performance. The UL94 of Examples 38-40 is the UL94V-0 level under the thickness of 1.5mm, which is significantly better than the UL94V-0 level under the thickness of 3.0mm. In fact, the two belong to different levels, which should not be ignored.
Meanwhile, regarding the LOI value, when the LOI value exceeds 30, it becomes more and more difficult to increase the LOI value. Therefore, the LOI value of the Examples of the present invention should be regarded as a significant improvement compared with the Comparative Examples.
Therefore, Applicant submits that the obtained products of the present invention can achieve excellent high LOI (30% and more) and UL94 flame retardant rating (achieving the UL94V-0 level under the thickness of 1.5mm) together with good mechanical properties, and achieve a combination of high flame resistance and excellent mechanical properties.
……….
Moreover, Applicant submits that the flame retardant used in Comparative Examples 4-15 can represent the flame retardant used in Fudala which also lacks expandable graphite, and comparing the test results of Examples 38-42 and Comparative Examples 4-15, the flame retardant performance of the flame retardant of the present invention has a significant improvement.

Examiner’s Response:
	At the outset, it is noted that Examples 38-42 from Table 1 of the specification necessarily include the 4 claimed components of the flame retardant composition, i.e. an inorganic hypophosphite, expandable graphite, melamine or melamine derivatives and organic phosphorus-based flame retardant, and are representative of the claimed invention. Applicants compare these examples against Example 37 which includes an inorganic hypophosphite, expandable graphite, melamine or melamine derivatives, i.e. devoid of an organic phosphorus-based flame retardant. Although compared to Example 37, inventive Examples 38-42 demonstrate a LOI which is 30% greater, and meet the UL94 V-0 thickness of 1.5 mm, it is to be noted that Example 37 includes graphite which is not taught by Fudala, and is therefore, not representative of the closest art of record.
The inventive example compositions (Ex. 38-42) and corresponding properties from Table 2 are reproduced below:  

    PNG
    media_image1.png
    578
    1262
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    494
    1264
    media_image2.png
    Greyscale

Thus, the inventive compositions (Ex. 38-42) and the Comparative Examples 4-15 (which are devoid of Saito’s graphite component) in Tables 3 and 5 of the Affidavit dated 9/30/21 have properties, at best, within these ranges:
Inventive Properties	(In. 38-42)			Comparative Properties (C. 4-15)
Hardness : 65D-66D					Hardness : 65D-66D
Tensile strength : 28 MPa-32 MPa			Tensile strength : 28 MPa-31 MPa
Tear strength : 92N/mm - 100N/mm			Tear strength : 90 N/mm -100 N/mm
Elongation : 518% -554%				Elongation : 500% - 556%
LOI (%) : 31.0 -34.0					LOI (%) : 29.9-33.2
Clearly, the above listed properties of Inventive Examples and those of the Comparative Examples 4-15 are of substantially overlapping scope. Applicant’s arguments concerning the LOI value, that when the LOI value exceeds 30, it becomes more and more difficult to increase the LOI value and therefore, the LOI value of the Examples of the present invention should be regarded as a significant improvement compared with the Comparative Examples, are not validated by the above data on Comparative Examples. For instance, comparative examples 5-10, 12-15 in Tables 4 and 6 have LOI values greater than 30, and are comparable to those of the inventive examples 38-42.
Furthermore, Applicant’s arguments on tensile strength and elongation at break of Fudala’s compositions are not persuasive the claim invention does not set a threshold for such properties and given that claimed compositional limitations are obviated the Fudala-Saito combinations, such properties would be reasonably expected to be present in the resultant combination, absent evidence to the contrary. Regarding Applicant’s statement that when the LOI value exceeds 30, it becomes more and more difficult to increase the LOI value, Applicants are requested to provide an evidentiary reference or a declaration in support of their statement. Regarding the argument that those skilled in the art understand that in the Examples of Fudala, talc as a filler is beneficial to improve the flame-retardant properties of TPU, it is to be noted that the transitional phrase “comprising” in claim 1 is open ended to other unrecited components.
	Applicants further argue that when comparing the test results of Examples 38-42 and Comparative Examples 4-15, it is not appropriate to consider only the LOI value, and UL94 is also an important parameter for evaluating the flame retardant performance, that the UL94 of Examples 38-40 is the UL94V-0 level under the thickness of 1.5mm, which is significantly better than the UL94V-0 level under the thickness of 3.0mm, that the two belong to different levels and should not be ignored. It is noted that this parameter is not recited in the claimed invention. More importantly, Applicant’s attention is drawn to Comparative Example 10 which includes a combination of potassium hypophosphite (11 parts), BDP which (8), graphite (12) and MCA (10), i.e. a combination of all 4 components of the claimed invention, but with graphite falling outside of the claimed range. This composition meets the UL94V-0 level under the thickness of 1.5mm and also has an LOI of 31.5% (Tables 3 and 4/Affidavit). In other words, a composition comprising graphite outside of the claimed range, but within the scope of Fudala-Saito combination (or within the scope of Fudala-Neff combination presented hereinabove) also meets the LOI standard as well as the UL94V-0 level under the thickness of 1.5mm criterion, i.e. parameters that Applicants assert is unexpected of the claimed flame retardant composition. Therefore, Applicant’s arguments on unexpected results for the claimed composition over the combination of Fudala and Saito are not deemed persuasive. Even so, the data on inventive examples 38-42 is limited to compositions comprising a specific polyether-based TPU resin, limited species of an inorganic hypophosphite and melamine cyanurate, and is not reasonably commensurate in scope with claim 1 which is of a broader scope.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762